MAINE SUPREME JUDICIAL COURT                                         Reporter of Decisions
Decision:    2019 ME 143
Docket:      Yor-19-57
Submitted
  On Briefs: June 26, 2019
Decided:     September 10, 2019
Revised:     March 31, 2020

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, HJELM, and HUMPHREY, JJ.



                                  JAMES A. SULIKOWSKI

                                            v.

                               SANDRA L. SULIKOWSKI


HUMPHREY, J.

         [¶1] James A. Sulikowski and Sandra L. Sulikowski each appeal from an

order modifying child support and spousal support entered in the District Court

(Biddeford, Cantara, J.), each asserting that the court erred in determining the

parties’ incomes, modifying the child and spousal support orders, and denying

his or her request for attorney fees. We discern no error except in the court’s

calculation of the child support obligation, vacate and remand the child support

order to be corrected by the court, and affirm the judgment in all other respects.

                                    I. BACKGROUND

         [¶2] Viewed in the light most favorable to the court’s judgment, the

record supports the following facts. McBride v. Worth, 2018 ME 54, ¶ 2, 184
2

A.3d 14. The parties were married in 2000 and divorced in 2014; they have

three young children.         In the divorce judgment, the court (Biddeford,

Douglas, J.) found that James’s income was $98,500 and imputed income to

Sandra of $38,000. The divorce judgment also established shared parental

rights and responsibilities and shared primary residence, and ordered James to

pay child support and spousal support.1

        [¶3] On November 1, 2016, Sandra filed a motion to modify child

support, alleging that James’s income had increased substantially since the

divorce. On February 2, 2018, James filed a motion to terminate spousal

support, alleging that Sandra had experienced a substantial change in

circumstances in that (1) her income had increased substantially and (2) she

had been cohabitating in a mutually supportive relationship functionally

equivalent to marriage for twelve of the previous eighteen months. See 19-A

M.R.S. § 951-A(12)(2018). The motions were considered at a consolidated

hearing on December 20 and 21, 2018.

        [¶4] At the hearing on the motions, the court heard testimony from

Sandra, Sandra’s partner, Sandra’s accountant, James, and James’s expert



    1 The judgment also required the parties to share certain healthcare expenses, including
orthodontic expenses, with James paying 72% and Sandra paying 28%.
                                                                                  3

witness—a forensic accountant. Sandra testified that her income in each of the

prior several years was between $32,483 and $47,713, and that a recent injury

had diminished her earning capacity. Applying certain accounting techniques

and assumptions to various bank statements and profit-loss data from Sandra’s

businesses, the forensic accountant estimated that Sandra’s annual income

likely ranged from $113,174 to $144,501 in the same time period. The court

also heard testimony from James and the forensic accountant that James’s

income, which consists of a base salary and additional income from grants and

consulting services, varies from year to year but averaged $120,247 per year

from 2014 to 2017.

      [¶5] The court found that Sandra’s gross annual income is $76,000,

“twice the income imputed to her at the time of the divorce.” In addition, the

court found that Sandra “routinely” underreported her overall income, did not

report income from one of her businesses “with any degree of accounting

accuracy,” and kept records that were “astonishingly and conspicuously lacking

in accuracy and reliability.” The court found that James’s income is $120,247,

and denied James’s request to terminate spousal support, but reduced his

obligation by half, finding that the evidence “falls far short of establishing” that
4

Sandra was in a relationship similar to marriage and that an equitable need for

general spousal support persisted.2 See 19-A M.R.S. § 951-A (2018).

       [¶6] Regarding child support, the court mistakenly calculated James’s

child support obligation using the figures for two children, instead of three,

from the child support table promulgated by the Department of Health and

Human Services. See 10-144 C.M.R. ch. 351, ch. 6, § 2 (effective July 29, 2016).

Although the court’s child support order correctly indicated that sixty-one

percent of the children’s medical expenses would be allocated to James and

thirty-nine percent to Sandra, based on their relative incomes, see 19-A M.R.S.

§ 2006(4) (2018), the supplemental worksheet attached to that order allocated

fifty-one percent of these expenses to James and forty-nine percent to Sandra.

       [¶7] From these factual findings, the court (1) modified James’s child

support obligation; (2) reduced, but did not terminate, James’s spousal support

obligation and ordered Sandra to repay James $3,750 for his overpayment of

spousal support; (3) denied attorney fees to each side; and (4) maintained the

other provisions of the underlying divorce judgment.



   2 The court found that James’s “gross income is now $120,000,” but also found that “for the

calculation of child support” James’s gross income is $120,247. Because the child support worksheet
included the $120,247 figure, to the extent the court’s use of the $120,000 figure in determining the
spousal support award was in error, as opposed to merely a rounding of the amount to the nearest
thousand, that error was in James’s favor and is therefore harmless as to his appeal. M.R. Civ. P. 61.
                                                                               5

      [¶8] Following the entry of judgment, both parties timely filed motions

for further findings and reconsideration. M.R. Civ. P. 52(b), 59(e). The court

denied both motions and both parties now appeal.

                                II. DISCUSSION

A.    Motions to Modify

      [¶9] James and Sandra both assert that the court made insufficient

findings to support its conclusions about their incomes and abused its

discretion when it modified the spousal support order.              We review

modifications to spousal support for an abuse of discretion and a trial court’s

factual findings regarding substantial changes in circumstances and the parties’

incomes for clear error. Ehret v. Ehret, 2016 ME 43, ¶ 14, 135 A.3d 101; Ellis v.

Ellis, 2008 ME 191, ¶ 15, 962 A.2d 328. In a clear error review, we will vacate

a factual finding only if there is no competent evidence in the record to support

it, Ehret, 2016 ME 43, ¶ 14, 135 A.3d 101, and will not vacate a judgment simply

because the evidence could have supported an alternative finding, Gordon v.

Cheskin, 2013 ME 113, ¶ 12, 82 A.3d 1221.

      [¶10] In making factual findings, the court must consider all properly

admitted evidence and then apply its independent judgment to that evidence in

reaching its findings and conclusions. Klein v. Klein, 2019 ME 85, ¶ 6, 208 A.3d
6

802 (quotation marks omitted). In doing so, a court is “free to accept or reject

the testimony of individual witnesses in whole or in part, and it is free to reject

testimony that is not contradicted if it finds that testimony incredible.” Id.; see

also Theberge v. Theberge, 2010 ME 132, ¶ 18, 9 A.3d 809 (“the trial court is not

bound to accept any testimony or evidence as fact”). We do not substitute our

judgment for that of the trial court as to the weight and credibility of testimony

so long as there is evidence to rationally support the court’s result. Cashman v.

Robertson, 2019 ME 5, ¶ 12, 199 A.3d 1169.

      [¶11] When a party’s motion for further findings, M.R. Civ. P. 52(b), has

been denied, we cannot infer findings from the evidence in the record. We

confine our review to the court’s explicit findings and determine whether those

findings are supported by the record. Ehret, 2016 ME 43, ¶ 12, 135 A.3d 101;

Douglas v. Douglas, 2012 ME 67, ¶¶ 26-27, 43 A.3d 965. Although the trial

court’s judgment must be “supported by express factual findings that are based

on record evidence, are sufficient to support the result, and are sufficient to

inform the parties and any reviewing court of the basis for the decision,” Mooar

v. Greenleaf, 2018 ME 23, ¶ 7, 179 A.3d 307 (quotation marks omitted), “there

is no requirement that a court identify the reasoning it uses to reach each

finding of fact,” Theberge, 2010 ME 132, ¶ 18, 9 A.3d 809. Given the nature and
                                                                               7

scope of the Rule 52(b) motions in this case, we take this opportunity to

reiterate that this rule authorizes the filing of only those post-judgment

motions that are intended to elicit additional or corrected factual findings that

were not contained in the court’s initial judgment. These motions “should not

be used to attempt to require the court to explain its reasoning in reaching a

particular result or to reargue points that were contested at trial and have been

resolved by the court’s decision.” Wandishin v. Wandishin, 2009 ME 73, ¶ 19,

976 A.2d 949.

      1.    James’s Income

      [¶12] Sandra argues that the court committed clear error when it

determined James’s income. Her argument is unpersuasive because the court’s

finding is supported by competent record evidence.            Although Sandra

presented evidence that James’s income may have been higher than what the

court found it to be, there was competent record evidence that supports the

court’s determination that James’s income is $120,247.          See Williams v.

Williams, 645 A.2d 1118, 1119, 1123 (Me. 1994) (accepting an average of

previous years’ income); Hale v. Hale, 604 A.2d 38, 41-42 (Me. 1992) (applying

average income from previous years determining spousal support obligations);

see also Wrenn v. Lewis, 2003 ME 29, ¶ 19, 818 A.2d 1005 (imputing income
8

based on a range of potential earnings). Accordingly, there is no clear error in

the court’s determination of James’s income.

      2.    Sandra’s Income

      [¶13] Sandra and James both argue that the court committed clear error

in finding that Sandra’s gross income is $76,000. The court determined, after

“[s]orting through the credible testimony offered” by the forensic accountant,

that Sandra’s income is $76,000. It also found that Sandra’s income was

“greater than what [she] would have the court believe,” and that Sandra

“routinely under-reported . . . income.”

      [¶14] The trial court is the sole arbiter of witness credibility, Cashman,

2019 ME 5, ¶ 12, 199 A.3d 1169, and it is therefore free to accept or reject

portions of the parties’ testimony based on its credibility determinations and

to give their testimony the weight it deems appropriate. Klein, 2019 ME 85, ¶ 6,

208 A.3d 802. The court was not required to find that Sandra’s income fell

within the ranges offered by any single witness. Cf. Starrett v. Starrett, 2014 ME

112, ¶ 12, 101 A.3d 435; Theberge, 2010 ME 132, ¶¶ 19-20, 9 A.3d 809. Because

the court’s determination of Sandra’s income was supported by competent

record evidence, the court did not clearly err in this determination, nor was it
                                                                                                  9

required to explain its rationale.3 Miele v. Miele, 2003 ME 113, ¶ 11, 832 A.2d

760 (“[A] court is not required to detail the rationale it uses to reach each

finding of fact or conclusion of law.”).

B.       Child Support

         [¶15] The parties agree that the court erred in its computations on the

child support worksheet and supplemental worksheet and agree that, as a

result of those erroneous calculations, the actual child support obligation

derived from the worksheets is wrong.                     We review child support and

modification orders for an abuse of discretion and the factual findings used in

calculating those orders for clear error. Sullivan v. Tardiff, 2015 ME 121, ¶ 9,

124 A.3d 652.

         [¶16] As mentioned above, the court erroneously calculated the weekly

child support obligation using the amount listed in the child support table for

two children ($243) instead of three children ($187). 10-144 C.M.R. ch. 351,

ch. 6, § 2. In addition, although the child support order correctly lists the




     Because both parties’ contentions that the court abused its discretion in modifying the spousal
     3

support order are predicated on their unpersuasive arguments that the court erred in determining
their gross incomes, we affirm the court’s modification order. See Voter v. Voter, 2015 ME 11,
¶ 18, 109 A.3d 626 James’s further contention that Sandra’s “inequitable conduct” supports
terminating spousal support was not adopted by the trial court. It expressly found that both parties
experienced an increase in income and that an “equitable need” for support continues. See 19-A
M.R.S. § 951-A(2)(A), (5)(E) (2018).
10

parties’ proportion of income as sixty-one percent for James and thirty-nine

percent for Sandra, see 19-A M.R.S. § 2006(5)(D-1)(4) (2018), the supplemental

worksheet mistakenly allocates fifty-one percent of the applicable additional

medical expenses to James and forty-nine percent to Sandra. 19-A M.R.S.

§ 2006(4) (2018).

         [¶17] Further, the supplemental worksheet incorrectly allocates James’s

share of the children’s uninsured orthodontic expenses between the parties,

rather than allocating the total uninsured orthodontic expenses—as a result, a

portion of James’s obligation for those expenses was allocated to Sandra. 19-A

M.R.S. § 2006(5)(D-1)(4) (2018). James presented evidence that he was paying

$172.80 per month—the equivalent of $39.88 per week—as his share of the

expenses, which is seventy-two percent of the total cost, and that Sandra’s

share is twenty-eight percent.4 Sandra did not offer any evidence to the

contrary.      The supplemental worksheet indicates that the total weekly

uninsured orthodontic obligation is $39.88; however, this amount, which is

incorporated into the child support order and allocated between the parties, is




     James’s testimony is consistent with the court’s allocation of these expenses in the divorce
     4

judgment. By simple calculation, Sandra’s twenty-eight percent share amounted to $67.20 per month
and thus, the total uninsured orthodontic expense is $240 per month or $55.39 per week. Sandra
represented to the court that she has a separate payment plan that deals directly with the provider.
                                                                              11

only James’s share. From the evidence presented, the correct calculation of the

total weekly uninsured orthodontic expense is $55.39.

      [¶18]    Although these computations and allocations are clearly

erroneous, they are arithmetic errors that do not require additional evidence

to correct. The child support order is vacated and the matter is remanded for

the court to correct the errors consistent with this opinion. Foley v. Ziegler,

2007 ME 127, ¶ 20, 931 A.2d 498 (remanding to correct error and recalculate

child support); Tardif v. Cutchin, 617 A.2d 1032, 1032 (Me. 1992) (remanding

to correct computational error in child support order).

      [¶19] Finally, we note that these errors are not solely attributable to the

court. The parties were unable to present a clear record or timely identify these

errors for the court despite their numerous post-judgment filings.

C.    Attorney Fees

      [¶20] The court denied all requests for attorney fees, ordering that

“[e]ach party shall be responsible for his or her own attorney fees and costs

associated with this litigation.” We review a trial court’s decision on attorney

fees for an abuse of discretion. Urquhart v. Urquhart, 2004 ME 103, ¶ 6, 854

A.2d 193. A court “may order a party to pay another party’s attorney fees based
12

on the parties’ relative financial ability to pay the costs of litigation as long as

the award is ultimately fair under the totality of the circumstances.” Id.

      [¶21] Sandra’s motion for further findings did not address or propose

additional findings related to attorney fees. Accordingly, we assume that the

court made sufficient findings to support its denial of her request for fees. Ellis,

2008 ME 191, ¶ 19, 962 A.2d 328. This assumption is confirmed by the court’s

findings that Sandra’s income is “greater than what [she] would have the court

believe” and “higher than that [which she] claimed” throughout the litigation.

The court’s findings on this point more than support the denial of her request

for fees. Id. ¶¶ 26-27.

      [¶22] Because James’s timely Rule 52(b) motion expressly requesting

findings related to attorney fees was denied, our review is limited to the facts

explicitly found in the court’s order. McMahon v. McMahon, 2019 ME 11, ¶ 3,

200 A.3d 789. That limitation does not, however, prevent us from concluding

that the trial court’s express finding of the parties’ incomes provided it with a

sufficient basis to determine that each party could shoulder his or her own costs

of litigation. See id. ¶ 14. Although the court did not explicitly connect its

findings of the parties’ income to its order that “[e]ach party shall be

responsible for” his or her own fees, the “court is not required to detail the
                                                                                                    13

rationale it uses to reach each finding of fact or conclusion of law.” Berntsen v.

Berntsen, 2017 ME 111, ¶ 21, 163 A.3d 820. The court did not abuse its

discretion when it denied James’s request for fees, and it is not required to

elaborate. Wandishin, 2009 ME 73, ¶ 19, 976 A.2d 949; Dargie v. Dargie,

2001 ME 127, ¶ 3, 778 A.2d 353.

D.         Self-effectuating Order

           [¶23] Finally, we decline the parties’ invitation to adopt a new rule that

a trial court abuses its discretion when it declines, upon the request of both

parties, to issue a self-effectuating child support order.5                                We have

recommended that trial courts, magistrates, counsel, and parties “should focus

on developing orders that explicitly specify the adjustments to be effectuated

when support obligations cease for each child,” but only in those cases “where

changes should occur without any return to court.” Higgins v. Wood, 2018 ME

88, ¶ 41, 189 A.3d 724 (emphasis added). Self-effectuating orders are not




     5   We have previously described the term “self-effectuating” as

           a provision in a judgment that explicitly articulates a change in a support obligation
           on an identified date or upon the occurrence of a specific event, such that the new,
           explicitly identified amount takes immediate effect and is enforceable. In other
           words, we have substituted the term “self-effectuating” for the longer description
           used previously for a “self-executing provision that automatically amends a court
           order” upon the occurrence of a specific event or the arrival of a specific date.

Higgins v. Wood, 2018 ME 88, ¶ 15, 189 A.3d 724.
14

appropriate where, as here, there are three children, the oldest of whom is

thirteen years old, and the parties’ incomes have demonstrated a significant

degree of fluidity.

        The entry is:

                           Child support order vacated. Remanded for
                           recalculation of the child support obligation
                           consistent with this opinion. Judgment affirmed
                           in all other respects.



Gene R. Libby, Esq., and Keith P. Richard, Esq., Libby O’Brien Kingsley &
Champion, LLC, Kennebunk, for appellant James A. Sulikowski

Janet K. Kantz, Esq., Vincent, Kantz, Pittman & Thompson, LLC, Portland, for
appellee Sandra L. Sulikowski


Biddeford District Court docket number FM-2013-282
FOR CLERK REFERENCE ONLY